Citation Nr: 1818026	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for lung cancer status post right lobectomy from November 12, 2004 to April 25, 2017, and in excess of 60 percent beginning April 26, 2017.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1958 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e).

In March 2017, the Board remanded the matter on appeal for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From November 12, 2004 to August 17, 2007 and from November 16, 2017, the Veteran's service-connected residuals of lung cancer has been treated with outpatient oxygen therapy.

2.  During the period from August 17, 2007 to November 16, 2017, the preponderance of the evidence indicates that FEV-1/FVC most accurately reflects the level of disability, and FEV-1/FVC findings were 76 percent or better.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the residuals of lung cancer are met from November 12, 2004 to August 17, 2007 and from November 16, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97 (2005); 38 C.F.R. §§ 4.96, 4.97 (2017). 

2.  The criteria for a rating in excess of 10 percent for the residuals of lung cancer for the period from August 17, 2007 to April 26, 2017, and in excess of 60 percent from April 26, 2017 to November 16, 2017, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97 (2005); 38 C.F.R. §§ 4.96, 4.97 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  

Assignment of "staged" ratings is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The regulations regarding the Veteran's respiratory disability have been amended during the appeal period.  Prior to May 2006, the Veteran's disability was rated under 38 C.F.R. § 4.97, DC 6819 (2005).  It provides that "[n]eoplasms, malignant, any specified part of respiratory system exclusive of skin growths" should be rated at 100 percent; however, the note following this diagnostic code indicates that, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals. 38 C.F.R. § 4.97, DC 6819.  Residuals, in the Veteran's case, would be rated under the General Rating Formula for Restrictive Lung Disease noted below, which was unchanged by the 2006 amendments to the rating criteria.

The Veteran's respiratory disability is rated under 38 C.F.R. § 4.97, DC 6844 for postsurgical residuals (lobectomy, pneumonectomy, etc.).  This DC is rated under the General Rating Formula for Restrictive Lung Disease; the criteria are noted below: 

General Rating Formula for Restrictive Lung Disease (diagnostic codes 6840 through 6845): 
Rating
FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy
100 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)
60 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10 
Or rate primary disorder.


Additionally, a pulmonary function test (PFT) is required to evaluate specified respiratory diseases (including respiratory diseases) except, for instance, when outpatient oxygen therapy is required.  38 C.F.R. § 4.96.  When the PFT's are not consistent with clinical findings, the disability must be evaluated based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Id.  Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Id.  When evaluating based on PFT's, VA must use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results; in those cases, VA must use the pre-bronchodilator values for rating purposes.  Id.  When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, VA must use the test result that the examiner states most accurately reflects the level of disability.  Id.  If the FEV-1 and the FVC are both greater than 100 percent, VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  Id. 

Facts and Analysis

The Veteran asserts that his currently assigned ratings do not adequate compensate him for his residuals of pneumonectomy.  See, e.g., May 2014 Statement in Support of Claim (asserting he is entitled to a 100 percent rating for the entire appeal period).  The appeal period begins in November 2004.   In late 2003, the Veteran was diagnosed with lung cancer of the right upper lobe.  The entire right lung was subsequently removed (pneumonectomy) in December 2003.  

A September 2004 VA pulmonology note indicates a consult for home oxygen supplementation was initiated for activity and at night.  A February 2005 VA primary care note indicates the Veteran was using oxygen at home for about 30 percent of the day. 

An August 17, 2007 VA home oxygen evaluation reflects the Veteran had quit an exercise program about a year and a half prior; however, he was staying active.  He reported being able to walk about 100 feet without getting short of breath depending on the weather.  The Veteran was breathing room air; he was using a CPAP at night and reported feeling better.  He was using oxygen only "as needed" and that he did not use it with activity.  The Veteran reported that he had increased difficulty breathing on days with high barometric pressure.  The provider did an assessment, which showed the Veteran walked approximately 2600 feet and did not desaturate.  His oxygen saturation was 94 percent after the exercise.  The provider indicated that the patient no longer required home oxygen. 

A June 2008 VA home oxygen evaluation reflects the Veteran requested a reevaluation for an increase in shortness of breath since the previous fall.  He was not in an exercise program but stated he tried to stay active.  He could not estimate the distance he could walk but stated that walking from the parking lot into the hospital caused extreme shortness of breath, even though he parked just across from the front door.  The provider noted the Veteran was on room air.  At rest, his oxygen saturation was 95 percent.  He walked approximately 800 feet with an ending saturation of 92 percent and a heart rate of 120.  He stopped once for a rest after approximately 400 feet with a recovery time of less than 40 seconds.  Recovery saturation was 96 percent and heart rate was 96 percent.  The provider indicated that the Veteran did not appear to require home oxygen at that time. 

An August 2008 VA treatment note indicates the Veteran had been feeling better until that day; there had been no wheezing and some dyspnea.  He rode his motorcycle to the clinic.  The Veteran denied cough, sputum production, fever, chills, night sweats, and wheezing.  Dyspnea had increased over the last few days with an increase in outside temperatures.  Physical examination revealed oxygen saturation of 95 percent; lungs showed coarse breath sounds and no wheezes, rhonchi, or rales.  Pulmonary function tests were completed without bronchodilators.
 
In December 2010, the Veteran telephoned the VA and stated he felt he needed to go back on oxygen; he felt tired and out of breath.  A March 2011 VA primary care note reflects the Veteran reported sinus symptoms for about three months; however, the majority of the visit was spent discussing his chronic dyspnea and marked activity limitations.  The Veteran complained that he got excessively dyspneic and felt as though he would pass out with the most minimal of activity. 

In April 2011, the Veteran again reported feeling dyspneic.  He reported cough and brown sputum, which had been relieved by steroids and over the counter medications.  He denied any emergency room visits, hospital admissions, fever, chills, night sweats, pleuritic discomfort, sputum, blood, and wheezing.  Dyspnea was most noticeable with activity.  The Veteran reported that he stood to shower and could vacuum two rooms and hall, and that he mopped tile in kitchen but needed to take breaks.  He was not using any inhalers and reported past use of nebulizers.  Physical examination showed no wheezes, rhonchi, or rales; C-V-S1s2 was normal with no gallop or rub.  There was no clubbing, cyanosis, or edema.  The diagnostic impression was: bronchogenic carcinoma, status post right pneumonectomy; dyspnea multi-factorial - due to being overweight and deconditioned.  There were no clinical signs or symptoms of infection and a chest x-ray and PFTs were planned.  The chest x-ray was without significant change in appearance from one dated October 2010. 

Approximately two weeks later on April 21, 2011, the Veteran had a full PFT at the VA.  The record reflects the Veteran reported dyspnea with rest and with exercise.  There was no cough; but there was a 60 pack year history of smoking cigarettes and reported occupational exposure to asbestos fibers.  With the exception of DLCO, the results reflect effort post bronchodilators.

Index
Ref
Meas
Percent
FVC
4.48
2.40
54
FEV-1
3.30
1.81
55
FEV-1/FVC%
74
76

DLCO
24.1
11.4
47

There is no indication as to what test most accurately reflects the Veteran's level of disability. 
A CT scan of the thorax with contrast in April 2011 showed the following: status post right pneumonectomy in a patient with known lung cancer with no evidence for recurrence; interval decrease in right pleural fluid collection resulting in further collapse and greater shift of the midline structures to the right; emphysematous left lung changes with probable compensatory hypertrophy; and a stable eight to nine millimeter non-calcified pulmonary nodule within the left lower lobe for many years. 

A July 2012 VA treatment note cites and outside record from Springfield Mercy showing he was admitted in July 2012 for worsened dyspnea to the point he was short of breath at rest.  He also reported lower abdominal pain, nausea and vomiting, subjective fever, and poor appetite.  He was started on narcotic medications for back and neck pain.  Oxygen saturation was 98 percent at rest and greater than 90 percent to 400 feet.  

In August 2012, the Veteran was afforded a VA respiratory examination.  The Veteran's condition did not require the use of inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  PFT results from June 8, 2012, which reflect effort post bronchodilators with the exception of DLCO, were documented as follows:

Index
Percent/(Meas*)
FVC
54
FEV-1
55
FEV-1/FVC%
76*
DLCO 
47

The examiner indicated that the PFT results reported accurately reflected the Veteran's current pulmonary function.  The examiner further indicated that the FEV-1/FVC percentage was the most accurate reflection of the Veteran's current level of disability.  The report reflects the Veteran had stopped working one month prior as a data collector.  He was living alone and was able to do all of his activities of daily living independently. 

A June 2013 VA treatment note reflects that the Veteran had been treated in the private sector on pain management for his back pain.  He reported that medication prescribed for his back allowed him to be somewhat active for the first party of the day.  He also reported chronic dyspnea since his pneumonectomy.  He reported a recent hospital stay for acute worsening of dyspnea, during which time he was diagnosed with atrial fibrillation resolved with medications.  The provider noted they spent a great deal of the visit discussing weight loss and how that could make a big difference in the Veteran's subjective dyspnea. 

A July 2013 VA oncology note reflects the Veteran felt his breathing was a little worse.  He denied weight loss and fever and reported energy level was fair and appetite was normal.  There was no chest pain, no palpitations, and no syncope.  He reported shortness of breath with exertion, no cough and no hemoptysis.  Physical examination revealed the Veteran was breathing comfortably without intercostal retractions or the use of accessory muscles; lungs were clear to auscultation and breathing sounds were diminished on the right.  The provider noted that the Veteran's left lung nodule was unchanged for many years. 

A September 2013 VA pulmonology note includes PFTs, but there is no indication if bronchodilators were used.  The provider indicated that the Veteran's FEV-1 had not changed significantly since 2011.  The provider felt that deconditioning and emphysema were the likely basis of dyspnea, but there was a possibility the Veteran had developed pulmonary hypertension.  Additional tests were planned to evaluate this possibility.  The Veteran reported worsening dyspnea and that he was dyspneic after walking 50 yards.  He could stand to shower but sat sometimes.  He was unable to make his bed without stopped and was able to vacuum one room.  He used a riding mower but could not climb bleachers at the ball park, so he was no longer attending ball games.  The Veteran reported he could not carry groceries or attend shows with friends.  He denied fever, chills, night sweats, wheezing, and pleuritic discomfort.  He reported an occasional hot flash and occasional cough with phlegm, no blood. 

In March 2014, the Veteran had a PFT at the VA, but there is no indication as to whether bronchodilators were used.
A June 2014 VA treatment note indicates the Veteran complained of not feeling rested with his CPAP machine.  The provider indicated the settings appeared to be appropriate and the only recent change was that the Veteran started taking pain medication for his back. 

An October 2014 VA pulmonary nurse intake note reflects the Veteran had been hospitalized since his back surgery for gastrointestinal problems and depression.  He stated he had a difficult time doing anything between his back problems and breathing.  He wanted to be able to garden and be active again.  The Veteran reported difficulty sleeping due to shortness of breath and back pain and wondered if his back pain could affect his breathing.  The Veteran asked why his oxygen saturation always showed mid to upper 90s when he felt like he was struggling to breathe.  He asked for assistance with housekeeping and meals.  The pulmonary physician note indicates the Veteran had dyspnea prior to surgery and that an extensive workup prior to surgery revealed deconditioning.  Moreover, the provider noted the Veteran was obese and the movement of his diaphragm was hampered by the large abdomen and would play a role in his dyspnea.  Another factor was the Veteran's sedentary lifestyle; however, the back surgery had resulted in protracted pain post-op and his activities were limited. 

Later in October 2014, the Veteran called into the VA pulmonary clinic asking for assistance.  He reported he could not sleep at night, had gotten a few cat naps periodically and constantly felt like he was being smothered.  The Veteran stated the inhalers were helping some but he could not lie down without feeling like he was being smothered.  He denied any fevers or productive cough.  He was encouraged to follow up with his primary care physician or go to the emergency room

A VA primary care note from November 2014 reflects the Veteran reported not being able to breathe.  The provider noted a recent CT of the thorax with contrast showed hyperinflation and emphysematous changes in the left long as well as the non-calcified nodule.  The provider noted that pulmonary testing had not shown any oxygen desaturation with episodes of reported dyspnea.  The provider noted that episodes of apparent subjective dyspnea were generally associated with anxiety. 
A VA pulmonary clinic note of November 2014 reflects the Veteran again complained of dyspnea.  The provider felt it was mainly due to deconditioning, although the pneumonectomy and COPD were likely playing a role.  The provider indicated cardiac problems could also be part of the problem, such as right heart failure and pulmonary hypertension, and less likely, pulmonary embolus.  The provider noted that a cardiopulmonary exercise test had suggested deconditioning was the cause of the Veteran's dyspnea.  The Veteran reported he did not feel like his condition was any worse than it had been one to two years prior.  He reported shortness of breath at rest sometimes and that he woke up with dyspnea, which resolved after sitting up.  There was no edema or paroxysmal nocturnal dyspnea; he had minimal cough with no phlegm.  The Veteran denied chest pain, wheezing, and triggers; he indicated that these symptoms were pretty much unchanged over the last several years.  He stated he was not very active, due to a combination of back pain and breathing.  Supplemental oxygen was indicated as a possibility but not prescribed.

A VA pulmonary clinic note from January 2015 reflects the Veteran's dyspnea was multifactorial with deconditioning playing a role.  The provider indicated cardiac function was adequate.  Dyspnea on exertion was about the same; the Veteran reported shortness of breath when walking down one flight of stairs and none at rest.  He also reported mild cough with white phlegm; he denied hemoptysis or wheezing.  A follow-up VA pulmonary note dated September 2015 indicates that shortness of breath had increased with both rest and exertion.  There was no recent cough, emergency room visits, or hospitalizations.  He was no longer using a Combivent inhaler because he felt it was not effective.  A November 2015 record notes home oxygen use is not needed.

In a January 2016 VA anesthesia consult, the Veteran reported severe shortness of breath with rest and exertion; he stated he was not even able to walk a few yards without losing his breath.  He had needed a wheelchair to get into the facility from the parking lot.  In a February 2016 telephone call, the Veteran reported severe dyspnea, perhaps a little worse than six months prior.  He denied chest pain, fevers, sputum production, or hemoptysis.  He apparently had a lot of questions about his disability claim, which the medical provider could not answer.
The next PFT of record is dated February 2016 from Mercy Hospital.  The provider indicated that the Veteran had chronic shortness of breath ever since before his cancer surgery that had been gradually getting worse.  The provider noted that this limited his daily activity and the Veteran was not able to walk very far or exert himself without increasing shortness of breath and weakness.  The provider stated that the Veteran's chronic shortness of breath impacted his quality of life and impacted his mobility.  The results reflect effort without bronchodilators and therefore may not be used to rate his disability. 

An April 2016 VA pulmonology note is substantially similar to previous notes.  The Veteran reported his dyspnea had persisted since the prior visit and had not changed significantly.  The provider again counseled the Veteran that obesity and deconditioning played a role in his breathing troubles.  The Veteran reported a couple of episodes of lightheadedness but they were not associated with shortness of breath.  He arrived to the appointment by electric scooter.

In October 2016, the Veteran telephoned the VA clinic complaining of extreme difficulty breathing, requesting to have his oxygen levels checked.  He reported that he had been using his CPAP to help him breathe easier; he was not in any distress but stated that any little exercise caused him to become short of breath.  An October 2016 VA pulmonary clinic note indicated that the Veteran's activity was fairly limited secondary to his breathing problems and back problems. 

On January 19, 2017, the Veteran had a PFT at Mercy Hospital.  The results reflect effort post bronchodilators other than DLCO. 

Index
Pred
Meas
Percent
FVC
3.79
2.32
61
FEV-1
2.73
1.67
61
FEV-1/FVC%
73
72

DLCO
28.70
11.80
41

There was no indication as to which test most accurately reflected the Veteran's disability picture.  In April 2017, the Veteran had another VA respiratory conditions examination.  The report indicated no major changes in medical history and cited a January 2017 CT examination which showed the Veteran's lung to be stable.  His condition did not require outpatient oxygen therapy.  The examiner indicated that the PFT results did not accurately reflect the Veteran's current pulmonary functioning; thus, they cannot be employed to rate his disability.  38 C.F.R. § 4.96(d)(3).  

A May 2017 VA treatment note indicates the Veteran's respirations were non-labored at rest.  Left-sided breath sounds were with mild rhonchi and rare, faint, end-expiratory wheezes.

A November 16, 2017 VA pulmonary note instructs use of supplemental oxygen if indicated.

A December 2017 VA home oxygen initial evaluation note reflects the Veteran was taking heart medications for atrial fibrillation; he also reported a stent.  He stated that he was aware of risks associated with oxygen at home and that he must have his equipment checked every 90 days.  He was seen using a power chair.  The provider noted that the Veteran was on room air and that he reported using oxygen when he was lying down or with activity.  He stated that he thought he could walk approximately 30 feet before having to rest due to shortness of breath.

The Veteran received another VA respiratory examination on January 23, 2018.  The provider indicated that the Veteran's condition required the use of inhaled medications including daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  It also required the use of outpatient oxygen therapy for more than 17 hours a day.  A PFT post bronchodilator other than DLCO revealed the following:

Index
Percent/(Meas*)
FVC
52
FEV-1
54
FEV-1/FVC%
		76*
DLCO
50
The provider indicated that the PFT did accurately reflect the Veteran's current pulmonary function and that it was most accurately reflected in the FEV-1/FVC result.  The Veteran reported that he stopped working for city government around 2001 as a building inspector and began working as an independent contractor using his truck to transport motor homes around the country until he received his lung cancer diagnosis.  He reportedly tried to return to city government after recovery from lung surgery but felt he could not do the work.  The examiner noted the Veteran's PFTs had not significantly declined since 2003 and he had multiple comorbid conditions, including marked lumbar stenosis and obesity, which impacted his work productivity.  The examiner acknowledged that the Veteran's dyspnea also impacted productivity; however, the respiratory disability alone would not prevent employment in a sedentary environment. 

Considering VA regulations in effect prior to May 2006, the Board observes the Veteran's pneumonectomy occurred on December 22, 2003.  He did not have any chemotherapy or radiation.  The six-month 100 percent rating allowed under 38 C.F.R. § 4.97, DC 6819 (pre-May 2006 amendment) expired prior to the Veteran's November 2004 claim.  

As an initial matter, the Board notes that the evidentiary record shows the Veteran was on outpatient oxygen therapy from September 2004 to August 17, 2007 and from November 16, 2017 to the present.  As such, he must be afforded a 100 percent rating for his disability during these periods. 

As for the remaining stages, the Board observes that under the General Rating Formula for Restrictive Lung Disease under 38 C.F.R. § 4.97, the Veteran's disability could be rated utilizing the FEV-1 percent; the FEV-1/FVC percent, or DLCO percent results, which, depending on which measure is selected, could result in a different disability rating.  Here, the preponderance of the evidence shows that the FEV-1/FVC percentage is the most appropriate indicator of the Veteran's respiratory disability, based on the specific findings of the June 2012 and January 2018 VA examiners.  38 C.F.R. § 4.96.  (Although the April 2017 VA examiner indicated that the FVC percentage most accurately reflected the Veteran's level of disability, rating under FVC is not an option under the rating criteria.)  The above-cited FEV-1/FVC findings over the appeal period have been 76 percent or better, which supports a 10 percent rating, but no higher.  In this regard, the Board will not disturb the favorable finding of assignment of 60 percent rating beginning in April 2017.  


ORDER

From November 12, 2004 to August 17, 2007 and from November 16, 2017, a rating of 100 percent is granted for the residuals of lung cancer.

The criteria for a rating in excess of 10 percent for the residuals of lung cancer for the period from August 17, 2007 to April 25, 2017, and in excess of 60 percent from April 26, 2017 to November 16, 2017, are not met.  



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


